—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals (1) from stated portions of an order of the Supreme Court, Kings County (Held, J.), dated December 14, 1999, and (2), as limited by its brief, from so much of an order of the same court, dated March 1, 2000, as, upon granting the motion of the defendants State University of New York and State University of New York Health Science Center at Brooklyn for leave to reargue their prior cross motion to dismiss the complaint insofar as asserted against them on the ground, inter alia, that the court lacked subject matter jurisdiction, granted the cross motion.
Ordered that the appeal from the order dated December 14, 1999, is dismissed, as that order was superseded by the order dated March 1, 2000, made upon reargument; and it is further,
*318Ordered that the order dated March 1, 2000, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
It is well settled that Court of Claims Act § 9 confers exclusive jurisdiction on the Court of Claims in any action to recover damages against the State (see, Cass v State of New York, 58 NY2d 460). The Supreme Court properly determined that it lacked subject matter jurisdiction, as the claims at issue were primarily for the recovery of money damages against State agencies. Therefore, the Supreme Court properly granted the respondents’ motion to dismiss the complaint insofar as asserted against them.
The plaintiffs remaining contentions are without merit. Altman, J. P., S. Miller, McGinity and Luciano, JJ., concur.